How far justice required the inquiries to Beaudry, upon the immaterial point whether the house cost more *Page 492 
or less than the contract price, should be allowed to go for the purpose of testing his memory, was it question of fact to be determined at the trial (Spalding v. Merrimack, 67 N.H. 382, 383; Baldwin v. Wentworth,67 N.H. 408, 409); and his statements so made were not open to contradiction upon the other immaterial point its to whether he had been fully paid by the defendant for building the house. Sumner v. Crawford,45 N.H. 416, 418; Dewey v. Williams, 43 N.H. 384, 386; Hersom v. Henderson,23 N.H. 498, 506, 507.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred.